ORDER
WHEREAS, on January 15, 1988, 418 N.W.2d 162, this court suspended John R. Speakman from the practice of law for a period of six months and ordered that upon John R. Speakman’s reinstatement, he shall serve two years unsupervised probation subject to certain conditions, and
WHEREAS, John R. Speakman has filed with this Court an affidavit stating that he has fully complied with the terms of the Court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that John R. Speakman has complied with the terms of the suspension order,
NOW, THEREFORE, IT IS ORDERED, John R. Speakman is reinstated to the practice of law in the State of Minnesota effective the date of this order.
IT IS FURTHER ORDERED, John R. Speakman shall serve two years unsupervised probation, from the date of this order, which shall be subject to the following conditions:
1. He shall maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls and other important communications from clients, courts and other persons interested in matters which he is handling, and which will ensure that John R. Speakman regularly reviews each and every file and completes legal matters on a timely basis.
2. John R. Speakman shall timely file all state and federal individual and employer quarterly withholding tax returns and pay taxes thereon as they become due and he shall affirmatively report, on or before the due date of each quarter during which this probation is in effect, compliance with said filing and payment requirements. If requested, John R. Speakman shall furnish the Director with tax authorizations necessary to obtain verification from the state and federal authorities that said tax returns have been filed and any tax due thereon has been paid in full.